            Case 2:21-cv-03258-MSG Document 1 Filed 07/21/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WISE FOODS, INC.,                             )
                                              )
               Plaintiff,                     )
                                              )
       vs.                                    )
                                              )       Civil Action File No.
UFCW HEALTH AND WELFARE                       )
FUND OF NORTHEASTERN                          )
PENNSYLVANIA,                                 )
                                              )
               Defendant.                     )

                   COMPLAINT TO VACATE ARBITRATION AWARD

       Plaintiff Wise Foods, Inc. (“Wise”) files this Complaint against Defendant UFCW Health

and Welfare Fund of Northeastern Pennsylvania (the “Fund”) to vacate the decision of Arbitrator

William J. Einhorn, and states as follows:1

                                              Parties

       1.      Wise is a producer of snack foods and operates a facility of approximately 600

employees in Berwick, Pennsylvania.

       2.      The Fund is a multi-employer trust fund governed by the Employee Retirement

Income Security Act (“ERISA”). See 29 U.S.C. § 1002(37). It was established pursuant to the

Labor Management Relations Act (“LMRA”), 29 U.S.C. § 186(c)(5).




1
  The parties agreed to bifurcate the liability and damages portions of the arbitration proceeding.
Arbitrator Einhorn issued his Opinion and Award with respect to the liability portion of the
proceedings on June 21, 2021, and retained jurisdiction should the parties be unable to reach
agreement on the amount of damages. No agreement has been reached or award issued with regard
to damages, but Wise submits the current Complaint out of an abundance of caution, as it is not
clear whether the statutory 30-day period under state law for seeking to vacate an arbitration award
began to run on June 21, or would not begin to run until after there is a ruling on damages. See 42
Pa. C.S.A. § 7314(b).
                                                  1
             Case 2:21-cv-03258-MSG Document 1 Filed 07/21/21 Page 2 of 9




                                       Jurisdiction and Venue

        3.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 in virtue of

ERISA, 29 U.S.C. § 1101 et seq., and the LMRA, 29 U.S.C. § 185 et seq.

        4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)-(c) as the Fund

resides in this district and is subject to the court’s personal jurisdiction in this district.

                                         Factual Background

        5.      Wise was a party to a collective bargaining agreement dated December 3, 2018 (the

“CBA”). A true and correct copy of the CBA is attached as Exhibit 1.

        6.      The CBA provided for Wise to make contributions to the Fund, and stated that Wise

“may not be charged a premium for any plan benefit not elected by an employee through the Fund

or any of its plans.” (Ex. 1, Article 16.)

        7.      After this CBA language was negotiated, the Fund amended its health benefit plan.

These amendments did not take effect until June 2019.

        8.      Under the amended health benefit plan (the “Plan”) operated by the Fund, Wise

employees are given options from which they can elect different benefits. To the extent a Wise

employee who is a participant in the Plan elects a benefit option other than full benefits, Wise

makes contributions to the Fund only for the benefits actually elected.

        9.      The Fund is governed by the Amended and Restated Agreement and Declaration of

Trust, a true and correct copy of which is attached as Exhibit 2. The Agreement and Declaration

of Trust states as follows with respect to employer contributions:

                The Contributions of the Employers together with the report of such
                Contributions shall be made in the amounts set forth in the
                Collective Bargaining Agreements and any amendments thereto,
                which may be presently in existence, or which may be hereafter
                made by and between the Union and the Employers.



                                                    2
           Case 2:21-cv-03258-MSG Document 1 Filed 07/21/21 Page 3 of 9




(Ex. 2, Article VIII, § 1 at 29).

         10.    Wise has paid all contributions to the Fund for Plan benefits elected by employees.

Because the CBA contains language that absolves Wise from any obligation to make contributions

to the Fund for Plan benefits which are not elected by Wise employees, Wise has complied with

the CBA. Because the Agreement and Declaration of Trust require only that an employee make

contributions required by the CBA, Wise has complied with the Agreement and Declaration of

Trust.

         11.    The Fund demanded additional contributions from Wise for Plan benefits not

elected by Wise employees and issued a “Notice to Arbitrate” on March 1, 2021. The Notice to

Arbitrate included a Delinquency Statement indicating that Wise owed contributions from January

1, 2019 through December 31, 2020, plus interest, liquidated damages, attorneys’ fees,

accountants’ fees, and costs of collection, in the amount of no less than $710,214.24.

         12.    On March 16, 2021, Wise filed a Complaint in the United States District Court for

the Eastern District of Pennsylvania, civil action number 2:21-cv-01261-MSG, seeking declaratory

judgment and a stay of the arbitration. Shortly thereafter, Wise filed a Motion to Stay Arbitration

and requested an expedited briefing schedule and ruling on that motion.

         13.    On April 5, 2021, the Court denied Wise’s Motion to Stay Arbitration and, pursuant

to the Fund’s unilaterally issued notice, the arbitration hearing was held on April 9, 2021, before

Arbitrator William J. Einhorn (the “Arbitrator”).

         14.    Aside from arguing that the contributions the Fund seeks are contrary to the CBA,

Wise presented facts and argument that the Plan documents did not provide for the benefits for

which Wise was being asked to pay, and to the extent the Fund claimed the benefits claimed the

benefits were part of the Plan, the Fund did not maintain the plan documents required of it by



                                                 3
          Case 2:21-cv-03258-MSG Document 1 Filed 07/21/21 Page 4 of 9




ERISA and the LMRA describing the benefits for which it seeks payment by Wise. Without such

documentation, there is no basis for the Fund to claim the entitlement to contributions from Wise

under ERISA, and such claims would be unlawful under the LMRA. A copy of Wise’s post-

hearing brief is attached as Exhibit 3 and incorporated herein by reference. (See Ex. 3, pp. 33-

37).

        15.     Additionally, Wise presented facts and argument that the Fund was claiming

entitlement to contributions from Wise covering benefits that are not only not provided by the

terms of the Plan’s written documents but are also outside the explicit purposes of the trust, as

stated in the Fund’s Restated Trust Agreement and Declaration of Trust, and therefore cannot be

provided by the Fund. (See Ex. 3, pp. 37-38).

        16.     Wise also presented argument at the arbitration hearing and in its post-hearing brief

that even if it should be found to owe the Fund contributions, such contributions must be limited

to those medical-related benefits accruing after the Fund claimed it redesigned the Plan, effective

in June 2019. (See Ex. 3, pp. 39-40).

        17.     On June 21, 2021, the Arbitrator issued his Opinion and Award (the “Award”). A

copy of the Award is attached as Exhibit 4.

        18.     In the Award the Arbitrator found Wise liable to the Fund for all contributions

sought from Wise by the Fund, plus interest and attorney’s fees and costs.

                                         COUNT I
                  The Arbitrator’s Award Violates Section 301 of the LMRA
                       For Failure to Draw Its Essence from the CBA

        19.     Wise repeats and re-alleges the allegations in the foregoing paragraphs as if fully

set forth herein at length.

        20.     The Arbitrator’s Award must draw its essence from the CBA.



                                                  4
            Case 2:21-cv-03258-MSG Document 1 Filed 07/21/21 Page 5 of 9




          21.   The Arbitrator’s finding that Wise is liable to the Fund for premium payments

covering employees not electing full benefits under the Plan does not draw its essence from the

CBA.

          22.   The CBA provides that Wise cannot be charged a premium for any benefits not

properly provided by the Plan and properly elected.

          23.   The Arbitrator ordered Wise to pay for benefits not properly provided and not

properly elected.

          24.   The Arbitrator’s Award must therefore be vacated as it does not draw its essence

from the CBA.

                                         COUNT II
           The Arbitrator’s Award Violates Public Policy and Section 1102 of ERISA

          25.   Wise repeats and re-alleges the allegations in the foregoing paragraphs as if fully

set forth herein at length.

          26.   The Arbitrator’s decision cannot be contrary to a well-defined and dominant public

policy.

          27.   ERISA requires that “[e]very employee benefit plan shall be established and

maintained pursuant to a written instrument.” 29 U.S.C. § 1102(a)(1).

          28.   The requirement imposed by ERISA that employee benefit plans be maintained in

a written instrument is a well-defined and dominant public policy.

          29.   During the time for which the Fund seeks contributions from Wise, the Fund’s

written document did not provide for the benefits for which it seeks to charge Wise and the Fund

did not maintain a written instrument as required by ERISA describing the benefits for which it

seeks contributions.




                                                 5
          Case 2:21-cv-03258-MSG Document 1 Filed 07/21/21 Page 6 of 9




        30.     The Arbitrator’s Award must be vacated because the Arbitrator had no basis on

which to award the Fund’s requested contributions under ERISA when the benefits covered by

those contributions were not documented as required by ERISA, and such an Award is therefore

contrary to explicit, well-defined and dominant public policy.

        31.     Additionally, the Award must be vacated as it is in manifest disregard of the law.

                                       COUNT III
         The Arbitrator’s Award Violations Public Policy and Section 302 of LMRA

        32.     Wise repeats and re-alleges the allegations in the foregoing paragraphs as if fully

set forth herein at length.

        33.     The prohibition on payments from employers to labor unions in LMRA Section 302

is a well-defined and dominant public policy.

        34.     Section 302 of the LMRA prohibits payments from employers to employee benefit

trusts unless “the detailed basis on which such payments are to be made is specified in a written

agreement with the employer.”

        35.     The Fund does not have an agreement with Wise specifying the detailed basis on

which the contributions it seeks are to be paid.

        36.     The Arbitrator’s Award must therefore be vacated as contrary to explicit, well-

defined and dominant public policy.

        37.     Additionally, the Award must be vacated as it is in manifest disregard of the law.

                                      COUNT IV
         The Arbitrator’s Award Violates Public Policy and Section 1104 of ERISA

        38.     Wise repeats and re-alleges the allegations in the foregoing paragraphs as if fully

set forth herein at length.




                                                   6
          Case 2:21-cv-03258-MSG Document 1 Filed 07/21/21 Page 7 of 9




        39.     ERISA’s requirement that plan fiduciaries must act “in accordance with the

documents and instruments governing the plan….,” 29 U.S.C. § 1104(a)(1)(D) is a well-defined

and dominant public policy.

        40.     The Fund’s governing Agreement and Declaration of Trust states that the “purpose

of this Trust is to apply the assets of the Plan to provide hospital, medical, surgical, and other

health care benefits, death, disability, sickness or accident benefits for Employees and their

dependents.” The Fund’s plan document does not provide for the benefits for which the Fund

seeks contributions.

        41.     Contributions the Arbitrator awarded the Fund cover benefits not within the

description of the purpose of the Trust or the Fund’s plan document.

        42.     The Arbitrator’s Award must be vacated, or in the alternative, modified so as to

include contributions for only those benefits that are within the purpose of the Trust, as the Award

violates explicit, well-defined, and dominant public policy.

        43.     Additionally, the Award is in manifest disregard of the law.

                                         COUNT V
                    Scope of Damage Award Violates Section 301 of LMRA
                        By Failing to Draw Its Essence from the CBA

        44.     Wise repeats and re-alleges the allegations in the foregoing paragraphs as if fully

set forth herein at length.

        45.     The Fund’s purported amendments to the Plan to provide the benefits for which

contributions were claimed to be owed did not take effect until June 2019.

        46.     The Arbitrator’s Award would require Wise to make contributions based on those

purported Plan amendments from December 8, 2018.

        47.     Therefore, the Award does not draw its essence from the CBA.



                                                 7
          Case 2:21-cv-03258-MSG Document 1 Filed 07/21/21 Page 8 of 9




        48.      In case the Award is not vacated in its entirety, it must at least be modified so as to

include only the contributions claimed for the benefits at issue beginning in June 2019.

                                         COUNT VI
              The Arbitrator Lacked Jurisdiction and Authority to Enter the Award

        49.      Wise repeats and re-alleges the allegations in the foregoing paragraphs as if fully

set forth herein at length.

        50.      Parties cannot be compelled to arbitrate disputes which they did not agree to

arbitrate. Instead, arbitration provides a way to resolve disputes—but only those disputes—that

the parties have agreed to submit to arbitration.

        51.      In order to force a party to arbitrate its dispute there must be a valid arbitration

agreement and such agreement must encompass the asserted claims.

        52.      The Fund unilaterally and without justification forced Wise to resolve disputes

before the Arbitrator.

        53.      There is no agreement requiring Wise to arbitrate its disputes with the Fund.

        54.      Wise lodged an objection to being forced to arbitrate its disputes with the Fund at

the Arbitration and before the United States District Court for the Eastern District of Pennsylvania.

        55.      Wise has never agreed to, nor consented, to having the Arbitrator decide any dispute

between it and the Fund.

        56.      Without a valid and enforceable arbitration agreement, the Arbitrator lacked

jurisdiction to hear Wise and the Fund’s disputes.

        57.      Without a valid and enforceable arbitration agreement, the Arbitrator lacked the

authority to enter the Award.




                                                    8
            Case 2:21-cv-03258-MSG Document 1 Filed 07/21/21 Page 9 of 9




       WHEREFORE, Wise respectfully requests:

       A.      The Court enter an Order vacating the Arbitration Award, or in the alternative, an

Order modifying the Award;

       B.      The Court enter an Order enjoining the enforcement of the Arbitration Award; and

       C.      The Court grant such other declaratory, equitable, or legal relief as this Court may

deem just and proper.



Dated: July 21, 2021                         Respectfully submitted,

                                             /s/ William J. Burton
                                             William J. Burton (Pa. No. 322269)
                                             BARNES & THORNBURG LLP
                                             1000 N. West Street
                                             Suite 1500
                                             Wilmington, DE 19801-1054
                                             Telephone: (302) 300-3447
                                             Facsimile: (302) 300-3456
                                             william.burton@btlaw.com

                                             Attorneys for Plaintiff Wise Foods, Inc.




                                                9
